DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendment, declaration under 1.132 and remarks filed on 4/1/22 and  IDS filed on 1/25/22. Claims 20-22have been added  as pert applicant’s amendment dated 4/1/22 have been added as per applicant’s amendment dated 9/27/21. 
Status of claims
Claims 1-8,10-22 are pending in the application.
Claim 9 is cancelled.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/8/19.	
Claims 1-8, 10-12 and 14-22 are examined in the application and the generic claim 1 is examined to the extent that it reads on “palmitamidopropyl trimonium chloride “as the species drawn to amido-cationic surfactant and “dimethyl polysiloxane” as the species drawn to “silicones”.
In view of applicants remarks pointing out support for specification providing proper antecedent basis for original claim 1 limitation, which is ratio of (B)/(A) is less than 3 at ¶ [0004], objection to the specification is hereby withdrawn.
The following  rejections are maintained for reasons of record.
Claim Rejections - 35 USC § 103
Claims 1-7, 10-12 and 16-22  are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0276810 (‘810).
US ‘810 teaches cleansing compositions for artificially colored hair ( claimed hair cosmetic ) and teaches at ¶ [0041] cationic surfactants as conditioners and at ¶ [0044] teaches claimed “palmitamidopropyl trimonium chloride” ( claim 1)  and teaches the amount for cationic surfactants as “0.01-5%” at ¶ [0046 and there is overlap with the claimed amount of “ 0.1-10%  of claim 2. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).
	 
US ‘810 teaches at ¶¶ [0053-0054] claimed fatty alcohol and the amount is “0.1-5%” and   claimed amount of “ 0.1-10%  of claim 2 overlaps with the amount taught by US ‘810. The carbon range claimed , which is 14-18 carbon atoms overlaps with the carbon range taught, which is 12-18 carbon atoms.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1),
	 
US ‘810 teaches at ¶ [0047] claimed ingredient (D) and this includes claimed isopropyl alcohol, propylene glycol, benzyl alcohol (claim 5)  and the amount is “ 0.1-3%”  and the claimed amount 0.01-10% overlaps with the amount taught by US ‘810.
  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1),

US ‘810 under examples 4-5, 12-13 and 15-18 exemplifies “ dimethicone”, which is claimed “dimethyl polysiloxane” as the species drawn to “silicones” and the amount is 0.5 and this is within the claimed amount 0.1- 10 % of claim 4. 
US ‘810 teaches at ¶ [0076] that pH is adjusted with acids and this includes citric acid, glycolic acid, lactic acids, malic acid and tartaric Acid  ( carbon atoms less than 8 of claim 7) and examples 4-5 teaches adjusting the pH with citric acid.
Fatty alcohol range is “ 0.1-10%” and “palmitamidopropyl trimonium chloride” ( cationic surfactant range is “0.01-5%”
Regarding the ratio of (B) /(A), if the  fatty alcohol is 3% and “palmitamidopropyl trimonium chloride” is 2%, then the ratio is 3/2 (1.5) and this meets the ratio of (B) /(A) is less than 3 of claim 1 and this meets the ratio of (B) /(A) is less than 2.9 of claim 22. 
If the  fatty alcohol is 2% and “palmitamidopropyl trimonium chloride” is 1%, then the ratio is 2/1 (2) and this meets the ratio of (B) /(A) is less than 3 of claim 1 and meets  the ratio claims 16, which is from 2 to less than 3 and this meets the ratio of (B) /(A) is less than 2.9 of claim 22  
 If the  fatty alcohol is 2.5% and “palmitamidopropyl trimonium chloride” is 1%, then the ratio is 2.5/1 (2.5) and this meets the ratio of (B) /(A) is less than 3 of claim 1 and meets the ratio of  claim  16, which is from 2 to less than 3 and also  the ratio of  claim  17, which is 17  from 2-2.9, meets the ratio from 2.2-2.8 of claim 18 and meets the ratio of claim 19, which is from 2.4-2.7 and this meets the ratio of (B) /(A) is less than 2.9 of claim 22.  
Dimethicone in examples is 0.5 %, “palmitamidopropyl trimonium chloride” ( cationic surfactant range is “0.01-5%”,
When “palmitamidopropyl trimonium chloride”  is 1% then (0.5/1) is 0.5 and this is less than 1 of claim 1 and this is less than 0.8 of claim 21 and this is less than 0.71 of claim 22.
When “palmitamidopropyl trimonium chloride” is 2%, (0.5/2) is 0.25 and this is less than 1 and this is less than 0.8 of claim 21 and this is less than 0.71 of claim 22. 
When “palmitamidopropyl trimonium chloride” is 3%, (0.5/3) is 0.16 and this is less than 1 and this is less than 0.8 of claim 21 and this is less than 0.71 of claim 22.. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare cleansing composition of  US  ‘810 by adding cationic surfactant, which is “palmitamidopropyl trimonium chloride”  and fatty alcohol and  organic solvent and citric acid  all taught by US ‘810 with the reasonable expectation of success that the cleansing  compositions  not only cleanse the hair but provides good color stability  for artificially colored hair. This is a prima facie case of obviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0276810 (‘810)  as applied to claims 1-6, 10-12 and 16-22 above, and further in view of  U. S. Patent 5,002, 761 (‘761).
US ‘810 teaches adding citric acid (organic acid, which is less than 8 carbon atoms) to control the pH but does not teach the amount of citric acid or the amount of acids.
Patent ‘761 teaches hair treatment compositions and teaches organic acids in hair treatment compositions. 
Patent ‘761 at col. 2, line 40 teaches the amount of acids, which is 1-3 % and describes the acids at col.2, 62-65 and citric acid is the preferred acid. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare cleansing composition of  US  ‘810 by adding cationic surfactant, which is “palmitamidopropyl trimonium chloride”  and fatty alcohol and  organic solvent and citric acid  all taught by US ‘810  and add the amount of acid taught by patent ‘761 in analogous hair treatment compositions with the reasonable expectation of success that the cleansing  compositions  not only cleanse the hair but provides good color stability  for artificially colored hair and citric acid controls the pH of the composition. This is a prima facie case of obviousness.
Claims 10-12 and 14-15  are  rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0276810 (‘810)  as applied to claims 1-6, 10-12 and 16-22 above, and further in view of  US 2002/0159966 (‘966).
US ‘966 teaches hair cosmetic composition, at ¶ [0041] teaches fatty alcohols, and teaches the fatty alcohols can be cetanol (cetearyl alcohol) or cetyl alcohol or stearyl alcohol. All these fatty alcohols are functional equivalents. Example 2-3 teaches liquid oil which is isopropyl palmitate (ester oils) and the amount is 1% or 2% (claims 10-12 and 14-15) and examples 2-3 also teaches claimed fatty alcohols, which is cetanol and the amount is 2.1% and 3% (claims 1 and 3) and examples 2-3 also teaches propylene glycol, drawn to ingredient D of claim 5 and the amount is 3.5 % and 2 % (claims 5-6).

Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare cleansing composition of  US  ‘810 by adding cationic surfactant, which is “palmitamidopropyl trimonium chloride”  and fatty alcohol and  organic solvent and citric acid  all taught by US ‘810  and  add ingredients of example 2 or example 3 of US ‘966 with the reasonable expectation of success that the cleansing  compositions  not only cleanse the hair but provides good color stability  for artificially colored hair and the hair treated with example 3 of US ‘966  added to composition of  US ‘810  exhibits excellent smoothness without greasiness . This is a prima facie case of obviousness.
Applicants argue all the 103 rejections together by arguing about the first rejection and examiner will address the same but maintain all the rejections.
Response to Arguments
Applicant's arguments filed 4/1/22 have been fully considered but they are not persuasive. 
At paragraphs bridging pages 3-4, applicants argue that there is no single example that includes more than two of components A , B and C.
In response to the above argument, reference is not valid only for examples but to entire disclosure. 
. US ‘810 at ¶ [0041] teaches:

    PNG
    media_image1.png
    90
    501
    media_image1.png
    Greyscale
US ‘810 at ¶ [0041] teaches:

    PNG
    media_image2.png
    137
    575
    media_image2.png
    Greyscale


The list at ¶ [0044] is not a laundry list and exemplifies 7 cationic surfactants (emphasis added).
US ‘810 does not teach that cationic surfactants are not be used just because it is taught a less preferred. Thus, any of the conditioners can be used in the compositions according to teaching at ¶ [0046]. 
 The prior art need not suggest that the component recited in a claim would have been the best option in order to make it an obvious choice. See In re Mouttet, 686 F.3d 1322, 1334 (Fed. Cir. 2012) 
One of ordinary skill in the art can use any of the conditioners in the compositions so that the compositions not only provide cleansing but also conditioning property. 
Applicants argue that US ‘810 teaches at ¶ [0053] fatty alcohols being optional and conditioning agents are optional at ¶ [0035].
In response, US ‘810 does not teach at the above paragraphs fatty alcohols or conditioning agents being optional.
Applicants argue that there is no suggestion to select the specific amounts of components in US ‘810 to fit the claimed ratio.
In response to the above argument, Fatty alcohol range is “ 0.1-10%” and most preferred range is 0.5-2.5%.   “palmitamidopropyl trimonium chloride” (cationic surfactant range is “0.01-5%” and most preferred range is 0.1-1.5%) and  Dimethicone in examples is 0.5 %. 
Regarding the ratio of (B) /(A), if the  fatty alcohol is 2.5% and “palmitamidopropyl trimonium chloride” is 1.5%, then the ratio is 2.5/1.5 (1.66) and this meets the ratio of (B) /(A) is less than 3 of claim 1.
 If the  fatty alcohol is 2.5% and “palmitamidopropyl trimonium chloride” is 1%, then the ratio is 2.5/1 (2.5) and this meets the ratio of (B) /(A) is less than 3 of claim 1and meets the ratio of  claim  16, which is from 2 to less than 3 and also  the ratio of  claim  17, which is 17  from 2-2.9, meets the ratio from 2.2-2.8 of claim 18 and meets the ratio of claim 19, which is from 2.4-2.7 and meets the ratio of (B) /(A) is less than 2.9  or less of claim 20 .  
If the  fatty alcohol is 2.0% and “palmitamidopropyl trimonium chloride” is 0.75%, then the ratio is 2.0 /0.75 (2.66) and this meets the ratio of (B) /(A) is less than 3 of claim 1and meets the ratio of  claim  16, which is from 2 to less than 3 and also  the ratio of  claim  17, which is 17  from 2-2.9, meets the ratio from 2.2-2.8 of claim 18 and meets the ratio of claim 19, which is from 2.4-2.7 and meets the ratio of (B) /(A) is less than 2.9  or less of claim 20 .  

Dimethicone in examples is 0.5 % ((C ), “palmitamidopropyl trimonium chloride (A)” ( cationic surfactant range is “0.1-1.5%”.,
When “palmitamidopropyl trimonium chloride”  is 1% then (0.5/1) is 0.5 and meets the ratio of (C) /(A) is less than 1 of claim 1 and meets the ratio of (C) /(A) is 0.8  or less of claim 21 and meets the ratio of (C) /(A) is 0.71  or less of claim 22
When “palmitamidopropyl trimonium chloride” is 1.5, (0.5/1.5) is 0.25 and this is less than 1 and meets the ratio of (C) /(A) is 0.8  or less of claim 21 and meets the ratio of (C) /(A) is 0.71  or less of claim 22
When “palmitamidopropyl trimonium chloride” is 1.25%, (0.5/1.25) is 0.4 and this is less than 1 and meets the ratio of (C) /(A) is 0.8  or less of claim 21 and meets the ratio of (C) /(A) is 0.71  or less of claim 22.
Thus, the art teaches the claimed ratio using the preferred ranges and example drawn to dimethicone drawn to species under  (C).
Applicants lastly argue and point out to results in the specification and  declaration submitted on 4/1/22.
In response declaration is unpersuasive. See reasons below. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 4/1/22 is insufficient to overcome the rejection of claims 1-7, 10-12 and 16-19  as being unpatentable based upon US 2013/0276810 (‘810).
  as set forth in the last Office action because:  of the following enumerated reasons
 Examples A and B are  specific to the elected species “palmitamidopropyl trimonium chloride”. Note that US ‘810 also teaches other cationic surfactants. Claim 1 does not recite the species or the amount.
Examples A and B are  specific to the elected species  dimethicone. Claim 1 does not recite the species or the amount.
Examples A and B are  specific to fatty alcohol as “ cetyl alcohol” . Note that US ‘810 also teaches other fatty alcohols. Claim 1 does not recite the species or the amount.
Results in the specification.
Example 15 when  compared to comparative examples (wherein the ratio of B/A is meeting the claimed ratio) however the specific ratio of B/A of 2.9 showed better results for example 15.
In conclusion, results in the specification and declaration  are unpersuasive as claim 1 does not recite the specific ingredients drawn to fatty alcohol ( cetyl alcohol), claimed cationic surfactant species and claimed dimethicone species and claim 1 does not recite B/A as 2.9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619